Citation Nr: 9900350	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-42 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for pyoderma.

2. Entitlement to an effective date earlier than February 
14, 1996 for payment of compensation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  

This appeal is before the Board of Veterans Appeals (Board) 
from May and September 1996 rating decisions of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the benefits 
sought.


REMAND

The veteran maintains that his pyoderma is severe enough to 
warrant a compensable rating.  In August 1998, he testified 
before a traveling Member of the Board.  He indicated that he 
was scheduled to be seen at the VA dermatology clinic in 
September 1998.  After the hearing, he did submit additional 
evidence to the RO in support of his claim including 
October 1998 VA dermatology treatment reports.  The RO has 
not reviewed this evidence and the veteran did not waive RO 
consideration.  Under the controlling regulation, 38 C.F.R. 
§ 20.1304(c), any evidence received without the veteran's 
explicit waiver of consideration by the agency of original 
jurisdiction must be referred back to the RO for initial 
review and preparation of a supplemental statement of the 
case.

The veteran also contends that he should be paid benefits 
from 1968, when he first filed his claim of service 
connection for PTSD, or from 1992 or 1993, when he attempted 
to reopen that claim.  At his hearing, he testified that he 
might have copies of correspondence from 1992 or 1993 from 
the RO regarding filing his initial claim for PTSD.  He 
reported that he received psychiatric care at the Broad and 
Cherry VA Outpatient Clinic and at the Philadelphia VAMC in 
1968.  Complete copies of these reports have not been 
associated with the claims file and may be pertinent to his 
claim.  The veterans representative indicated that the 
Philadelphia VAMC treatment records may include an informal 
or a formal claim filed by the veteran.The United States 
Court of Veterans Appeals has held that when the VA is put on 
notice that records may exist that might help the veteran 
complete his application, the VA is obligated to obtain such 
records.  Epps v. Brown, 9 Vet. App. 341 (1996).  

To ensure that the VA has met its duty to assist the veteran 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:  

1. The RO should obtain complete clinical 
records of all psychiatric treatment 
the veteran has reported, specifically 
including treatment records from the 
VA Outpatient Clinic and Philadelphia 
VAMC since 1968.  He should assist by 
identifying any additional sources of 
treatment.

2. The RO should then review the claims 
in light of the additional evidence 
submitted.  If the RO finds that 
additional development, such as 
another VA examination, is warranted, 
the development should be 
accomplished.  If the claims remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
